 


114 HR 922 IH: Science, Technology, Engineering, and Mathematics Professional Readiness Education Preparation Act
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 922 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2015 
Ms. Adams (for herself, Ms. Moore, Ms. Eddie Bernice Johnson of Texas, and Ms. Fudge) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Carl D. Perkins Career and Technical Education Act of 2006 to provide enhanced academic and career training in science, technology, engineering, or mathematics, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Science, Technology, Engineering, and Mathematics Professional Readiness Education Preparation Act or the STEM PREP Act of 2015 .  2.ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.). 
3.DefinitionsSection 3 (20 U.S.C. 2302) is amended— (1)by redesignating paragraphs (31) through (34) as paragraphs (32) through (35), respectively; 
(2)by inserting after paragraph (30) the following new paragraph:  (31)STEMThe term STEM means science, technology, engineering, or mathematics as determined by the Secretary.; and 
(3)in paragraph (33) (as so redesignated), in the paragraph heading, by striking Tech prep and inserting STEM prep.  4.STEM Prep program (a)Eligible Postsecondary ProgramsSection 203(a)(1)(B)(i) (20 U.S.C. 2373(a)(1)(B)(i)) is amended— 
(1)in subclause (I)(aa), by striking 2-year certificate program and inserting 1-year or 2-year certificate program; and  (2)in subclause (II), by striking 2-year apprenticeship and inserting 1-year or 2-year apprenticeship. 
(b)DurationSection 203(b) (20 U.S.C. 2373(b)) is amended by striking 4- or 6-year and inserting 3-year to 6-year.  (c)Contents of STEM Prep ProgramSection 203(c) (20 U.S.C. 2373(c)) is amended— 
(1)in the subsection heading, by striking Tech Prep and inserting STEM Prep; and  (2)in paragraph (2)— 
(A)in subparagraph (A)(ii)— (i)by striking 2 years each place it appears and inserting 1 year; and 
(ii)in subclause (I), by inserting after course of study the following: (which may be completed while a student is concurrently enrolled in a secondary school); and  (B)by striking subparagraphs (B) through (G) and inserting the following new subparagraphs: 
 
(B)focuses on academic and professional training in STEM;  (C)provides students with— 
(i)technical skill proficiency, an industry-recognized credential, a certificate, or a degree in a STEM discipline; or  (ii)not less than one semester of academic credits in STEM subjects that may be transferred to an accredited public institution of higher education in the State in which the program is located; 
(D)gives each student an opportunity to participate in a STEM-related internship or apprenticeship lasting not less than 4 months;  (E)builds student competence in technical skills and in core academic subjects (as defined in section 9101 of the Elementary and Secondary Education Act of 1965), as appropriate, through applied, contextual, and integrated instruction, in a coherent sequence of courses; and 
(F)leads to placement in high skill or high wage employment, or to further education;.  (d)Indicators of Performance and AccountabilitySection 203(e)(1) (20 U.S.C. 2373(e)(1)) is amended by adding at the end the following new subparagraph: 
 
(D)Such other indicators of performance as the Secretary determines to be appropriate..  5.Consortium Applications (a)Approval of ApplicationsSection 204(c) (20 U.S.C. 2374(c)) is amended to read as follows— 
 
(c)Approval 
(1)In GeneralThe eligible agency shall approve applications under this title based on the potential of the activities described in the application to create an effective STEM prep program.  (2)ConsultationIn selecting applications for approval under paragraph (1), the eligible agency shall seek input from industry experts and educators in STEM fields as appropriate.. 
(b)Special ConsiderationSection 204(d) (20 U.S.C. 2374(d)) is amended— (1)in paragraph (5), by striking and at the end; 
(2)in paragraph (6), by striking the period at the end and inserting ; and; and  (3)by adding at the end the following new paragraph: 
 
(7)showcase curricula that lead to greater critical thinking and problem solving skills in STEM by incorporating fine arts into the STEM prep program..  (c)Matching RequirementSection 204 (20 U.S.C. 2374) is amended by adding at the end the following new subsection: 
 
(g)Matching Requirement 
(1)In generalTo be eligible for a grant under this title a consortium shall agree to provide not less than 25 percent in matching funds from non-Federal sources.  (2)LimitationNot more than 10 percent of such matching funds may be used to fund stipends for individuals participating in internships or apprenticeships under section 203(c)(2)(D).. 
6.Evaluations and ReportSection 205 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2375) is amended to read as follows:  205.Evaluations and Report (a)EvaluationsEach eligible agency that receives an allotment under this title shall annually prepare and submit to the Secretary a written evaluation of the effectiveness of the STEM prep programs assisted under this title, including a description of how grants were awarded within the State. 
(b)ReportUsing the evaluations described in subsection (a), the Secretary shall annually prepare a report comparing the effectiveness of the STEM prep programs assisted under this title and shall publish such report on a publicly accessible website of the Department of Education..  7.Authorization of appropriationsSection 206 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2376) is amended by striking fiscal year 2007 and inserting fiscal year 2016. 
8.Conforming amendmentsThe Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) is amended by striking tech prep each place it appears (including in headings and table of contents items) and inserting STEM prep, in each case with the matter inserted to be in the same typeface and typestyle as the matter striken.   